

116 HR 8814 IH: Geospatial Partnership for Security Act of 2020
U.S. House of Representatives
2020-11-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8814IN THE HOUSE OF REPRESENTATIVESNovember 24, 2020Mr. Krishnamoorthi introduced the following bill; which was referred to the Permanent Select Committee on IntelligenceA BILLTo authorize appropriations to the National Geospatial-Intelligence Agency to provide support for commercial geospatial, open source, and emerging space companies, and for other purposes.1.Short titleThis Act may be cited as the Geospatial Partnership for Security Act of 2020 or the GPS Act.2.Authorization of appropriations for support for commercial geospatial, open source, and emerging space companies(a)In generalThere is authorized to be appropriated to the National Geospatial-Intelligence Agency for fiscal year 2021 the amount referred to in subsection (b) for the purpose of partnering with and providing support to commercial geospatial, open source, and emerging space companies.(b)AmountThe amount referred to in this subsection is the amount specified for the purpose described in subsection (a) in the classified annex prepared to accompany the bill H.R. 7856 of the One Hundred and Sixteenth Congress, as ordered reported by the Permanent Select Committee on Intelligence of the House of Representatives.